MEMORANDUM OPINION


No. 04-07-00171-CV

IN RE Noe PENA

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	March 21, 2007

PETITION FOR WRIT OF MANDAMUS DENIED
	On March 9, 2007, relator filed a petition for writ of mandamus.  The court has considered
relator's petition and is of the opinion that relator is not entitled to the relief sought.  Accordingly,
relator's petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a). 

							PER CURIAM

1.  This proceeding arises out of Cause No. 2006-CR-6778, styled The State of Texas v. Noe Pena, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary Román presiding.